DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 9 recites “the width of the wave”, however, this terminology is never used in the specification.  On page 9, lines 7-9, applicant discloses that “the diameter of the waves that define the crests 18 and the troughs 19 can be comprised between 5mm and 7mm, advantageously around 6 mm, and it is presumed that the “width” recited in claim 9 is the “diameter” disclosed in the specification.  Applicant is urged to amend claim 9 to be consistent with the disclosure or vice versa.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder Such claim limitation(s) is/are: “sealing unit” in claim 15, which is read as --unit for sealing--.  The structure corresponding to the recited sealing unit is determined to be “the mobile sealing unit 26 can comprise a male component 27 and a female component 28 at least partially mating in shape, which can be coupled to each other in order to close the passage aperture 25.  According to some embodiments, the upper portion 23 of the spring device 10 can be made as the male component 27, and the female component 28 can be provided in a valve body 14 of the valve assembly 24.” (specification page 10, lines 27-33).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is simply no discussion or explanation present in the disclosure for the subject matter of claim 13.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "two load distribution rings" in line 2.  There is a lack of/confusing antecedent basis for this limitation in the claim, since claim 1, from which claim 2 depends, already recites “at least one distribution ring”.  Thus, it is unclear whether the “two load distribution rings” are in addition to the “at least one distribution ring”, or are merely a further limitation on the recitation of the “at least one distribution ring”.  A correction may be to recite in claim 1 --at least one load distribution ring--, and to recite in claim 2 --wherein the at least one load distribution ring comprises a lower load distribution ring and an upper load distribution ring--.

Claim 4 recites the limitation "said distribution rings" in lines 1-2.  There is confusing antecedent basis for this limitation in the claim in view of the confusing antecedent basis issue discussed above with respect to claim 3, from which claim 4 depends.

The term "substantially" in claim 4 is a relative term which renders the claim indefinite. The term " substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of parallel .

Claim 5 recites the limitation "said zig-zag springs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, since claim 1, from which claim 5 depends, recites “zig-zag spring elements”, so it is unclear of the springs recited in claim 5 are the same as the spring elements recited in claim 1.

Claims 4 and 5 depend from claim 3, and thus inherit the indefiniteness issues thereof.

Claim 6 recites the limitation "four elastic zig-zag spring elements" in line 2.  There is confusing antecedent basis for this limitation in the claim, since claim 1, from which claim 6 depends, already recites “at least two elastic elements configured like a zig-zag spring”.  Thus, it is unclear whether the “four elastic zig-zag spring elements” are in addition to the “at least two elastic elements configured like a zig-zag spring”, or are merely a further limitation on the recitation of the “at least two elastic elements configured like a zig-zag spring”.

Claim 9 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the waves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites the limitation "the individual linear zig-zag springs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the linear zig-zag springs" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the upper and/or lower distribution rings" in lines 2-3.  There is insufficient and confusing antecedent basis for this limitation in the claim for the same reasons as discussed above with respect to claim 3.  Further, claim 10 depends from claim 1, not claim 3, in which applicant introduces the upper and lower distribution rings.

Claim 11 recites the limitation "the upper and/or lower distribution rings" in lines 2-3.  There is insufficient and confusing antecedent basis for this limitation in the claim for the same reasons as discussed above with respect to claim 3.  Further, claim 11 depends from claim 1, not claim 3, in which applicant introduces the upper and lower distribution rings.

Regarding claim 12, the phrase "keg type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by 

Regarding claim 16, the phrase "keg type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b)(III)(E).

Claims 13-16 depend from claim 12, and thus inherit the indefiniteness issues thereof.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2013/0192691 (Smith et al.).

	With regard to claim 1, Smith discloses a spring device (compression spring 7) comprising at least one distribution ring (unlabeled ring portion contacting bottom end fitting 4) and at least two elastic elements configured like a zig-zag spring connected to said at least one distribution ring (paragraph [0020]), said zig-zag spring elements being disposed equidistant around a longitudinal axis of said spring device and extending along respective axes parallel to said longitudinal axis (paragraph [0020], Fig. 1).
	With regard to claim 2, which depends from claim 1, Smith discloses the spring device being completely made of recyclable plastic material (paragraphs [0005], [0011], [0017], [0023]).
With regard to claim 3, which depends from claim 1, Smith discloses the spring device further comprising two load distribution rings, of which one lower distribution ring (see annotated Fig. 1 below) and one upper distribution ring (see annotated Fig. 1 below), each located in correspondence with one end of said spring device and connecting circumferentially with said zig-zag springs (see annotated Fig. 1 below). 

    PNG
    media_image1.png
    618
    605
    media_image1.png
    Greyscale

With regard to claim 4, which depends from claim 3, Smith discloses wherein said distribution rings lie on planes substantially parallel to each other, and orthogonal to said longitudinal axis (see annotated Fig. 1 below).

    PNG
    media_image2.png
    618
    605
    media_image2.png
    Greyscale

With regard to claim 5, which depends from claim 3, Smith discloses wherein said zig-zag springs are conformed so as to remain inside a cylindrical ring volume, the sizes of which are defined by said lower and upper distribution rings (see annotated Fig. 1 below).

    PNG
    media_image3.png
    563
    564
    media_image3.png
    Greyscale

With regard to claim 6, which depends from claim 1, Smith discloses the spring device further comprising four elastic zig-zag spring elements in opposite pairs and connected in pairs with respect to each other in correspondence with an external portion thereof (see paragraph [0020] and annotated Fig. 1 below).

    PNG
    media_image4.png
    606
    564
    media_image4.png
    Greyscale

With regard to claim 7, which depends from claim 1, Smith discloses the spring device wherein said zig-zag springs have a wave profile with a plurality of crests and troughs, defining respective alternate convexities and concavities, located one after the other, wherein said crests and troughs are defined by circular portions located one after the other (see annotated Fig. 1 below).

    PNG
    media_image5.png
    651
    654
    media_image5.png
    Greyscale

With regard to claim 11, which depends from claim 1, Smith discloses aid zig-zag springs and/or said upper and/or lower distribution rings are obtained in a single body (Fig. 1; paragraphs [0020], [0023]: “A compression spring 7, which is also injection moulded of a resilient polymeric material”).

Claim(s) 1, 3, 4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 5,013,013 (Spedding).
With regard to claim 1, Spedding discloses a spring device (see Fig. 2) comprising at least one distribution ring (each of structures 36 and 37 are a distribution 

With regard to claim 3, which depends from claim 1, Spedding discloses the spring device further comprising two load distribution rings (each of structures 36 and 37 are a distribution ring), of which one lower distribution ring (structure 37) and one upper distribution ring (structure 36), each located in correspondence with one end of said spring device and connecting circumferentially with said zig-zag springs (see Fig. 2). 

With regard to claim 4, which depends from claim 3, Spedding discloses wherein said distribution rings lie on planes substantially parallel to each other, and orthogonal to said longitudinal axis (see Fig. 2).

With regard to claim 10, which depends from claim 1, Spedding discloses wherein the linear zig-zag springs and the upper and/or lower distribution rings are obtained singly and then assembled in a stable manner (see col. 4, lines 21-23; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2013/0192691 (Smith et al.).
	With regard to claims 8 and 9, which depend from claim 1, Smith discloses the structural components, as discussed above in detail, but is silent as to the specific dimensions of the zig-zag springs and the waves thereof.  However, applicant attaches no criticality to the dimensions recited in claims 8 and 9.  Further, the sizes of the springs depend on the material used, the intended resilience, and the size of the valve body. Accordingly, determining the specific dimensions of the components of the spring lies within the normal tasks of a skilled person and does not involve any inventive skill, and it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the specific dimensions . 

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2015/0282651 (Paauwe et al) in view of U.S. publication no. 2013/0192691 (Smith et al.).

With regard to claim 12, which depends from claim 1, Paauwe discloses a valve assembly for a beverage container of the keg type provided with an external keg (container 1; paragraph [0028]) and an internal bag (inner container 1a; paragraph [0006]), wherein the valve assembly comprises a valve body (29), a support element (bottom 31 of valve housing 24) and a spring device (spring 30) enclosed between said valve body and said support element (best seen in at least Fig. 9A).
Paauwe fails to disclose that the spring device is of the type recited in claim 1, however, as discussed in detail above, Smith teaches such a valve (see discussion of claim 1 above).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the spring of Smith for the spring of Paauwe, since doing so would involve nothing more than a mere substitution of one known spring element for another known spring element, with the expected results that the substituted spring element would function to bias the valve body into the closed position.
With regard to claim 13, which depends from claim 12, Paauwe as modified by Smith discloses said at least one distribution ring is disposed at a lower end of said spring device and is anchored at least in two points present in an internal periphery of said support element (see Paauwe annotated Fig. 9A below).

    PNG
    media_image6.png
    521
    669
    media_image6.png
    Greyscale

With regard to claim 14, which depends from claim 12, Paauwe as modified by Smith discloses wherein said spring device rests on a seating present on said support element (see Paauwe annotated Fig. 9A below).

    PNG
    media_image7.png
    469
    657
    media_image7.png
    Greyscale

With regard to claim 15, which depends from claim 12, Paauwe as modified by Smith discloses wherein one load distribution ring is associated with, a component of a mobile sealing unit of said valve assembly (see Paauwe annotated Fig. 9A below).

    PNG
    media_image8.png
    468
    626
    media_image8.png
    Greyscale

With regard to claim 16, which depends from claim 12, Paauwe as modified by Smith discloses container (see Fig. 1 of Paauwe) of the keg type for beverages provided with an external keg and an internal bag, wherein the container comprises a valve assembly as in claim 12 (see discussion of claim 12 above).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 or 14 and 16 of U.S. Patent No. 11,214,417 in view of U.S. publication no. 2013/0192691 (Smith et al.). 
With regard to claim 1, claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417 include a spring device (claims 1 or 14) comprising at least one distribution ring (claims 10 or 16) and at least two elastic elements configured like a zig-zag spring connected to said at least one distribution ring (claims 10 or 16).
Claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417 fail to disclose said zig-zag spring elements being disposed equidistant around a longitudinal axis of said spring device and extending along respective axes parallel to said longitudinal axis.
However, as discussed in detail above, Smith teaches said zig-zag spring elements being disposed equidistant around a longitudinal axis of said spring device and extending along respective axes parallel to said longitudinal axis (Fig. 1).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the spring structure of Smith to claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417, since doing so would amount to nothing more than an obvious substitution of one known spring structure for another known spring structure, with the expected results that the substituted spring structure would function as a spring.
.

Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 or 14 and 16 of U.S. Patent No. 11,214,417 in view of U.S. patent no. 5,013,013 (Spedding). 
With regard to claim 1, claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417 include a spring device (claims 1 or 14) comprising at least one distribution ring (claims 10 or 16) and at least two elastic elements configured like a zig-zag spring connected to said at least one distribution ring (claims 10 or 16).
Claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417 fail to disclose said zig-zag spring elements being disposed equidistant around a longitudinal axis of said spring device and extending along respective axes parallel to said longitudinal axis.
However, as discussed in detail above, Spedding teaches said zig-zag spring elements being disposed equidistant around a longitudinal axis of said spring device and extending along respective axes parallel to said longitudinal axis (Fig. 2).
Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the spring structure of Spedding to claims 1 and 10 or claims 14 and 16 of U.S. Patent No. 11,214,417, since doing so would amount to nothing more than an obvious substitution 
With regard to claim 10, which depends from claim 1, the recited structures and are disclosed by Spedding for the same reasons as discussed in detail above with respect to claim 10, and are not repeated here.

Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 10, and 12 of U.S. Patent No. 11,214,417 in view of U.S. publication no. 2013/0192691 (Smith et al.), as applied to claim 1, and further in view of U.S. publication no. 2015/0282651 (Paauwe et al).
With regard to claim 12, which depends from claim 1, claims 1 7, 8, 10, and 12 of U.S. Patent No. 11,214,417, as modified by Smith, disclose all of the recited features, including an external container, an internal container, a valve body, and a support element, but fails to specify that the internal container is a bag.  However, as discussed in detail above, Paauwe teaches a similar keg container structure where the internal container is a bag.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the internal container of claims 1 7, 8, 10, and 12 of U.S. Patent No. 11,214,417, as modified by Smith, as a bag, as taught by Paauwe, since claims 1 7, 8, 10, and 12 of U.S. Patent No. 11,214,417 are silent as to the type of internal container, prompting a person having ordinary skill in the art to look to the prior art for suitable exemplary internal containers, and finding the bag of Paauwe, utilizing the same in the assembly of claims 1 7, 8, 10, and 12 of U.S. Patent No. 11,214,417, as modified by Smith.
With regard to claims 13-16, which depend from claim 12, the recited structures are disclosed by Paauwe for the same reasons as discussed in detail above with respect to each respective claim, and are not repeated here.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. publication no. 2020/0095045 (Covi) discloses a keg container with a valve assembly and an inner bag.
	U.S. patent no. 4,905,972 (Scowen) discloses a spring device of the type recited in claim 1.

U.S. patent no. 3,776,260 (Ruddick) discloses a keg container with a valve assembly.
U.S. patent no. 4,142,658 (Golding) discloses a keg container with a valve assembly.
U.S. patent no. 4,406,301 (Cerrato) discloses a keg container with a valve assembly.
U.S. patent no. 4,411,287 (Hyde) discloses a keg container with a valve assembly.
U.S. publication no. 2010/0116356 (Wauters) discloses a keg container with a valve assembly.
U.S. patent no. 5,046,645 (Hagan et al.) discloses a spring device of the type recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754